DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on May 12, 2021
Claims 1 – 20 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-11 and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zetterlund et al. (USP: 2021/0136633), in view of Chang (USP: 2016/0165032). 

As per Claim 1 Zetterlund teaches a system comprising:
 one or more processors (Paragraph 0011 processing circuitry); 
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
 receive, from a Telephone Application Server (TAS) (Paragraph 0077, 0220 A telephony application server (TAS) is a server which is brought into or notified of a call by the network in order to provide call features or other behaviour), a Voice over Long-Term Evolution (VoLTE) call request initiated by a subscriber device at a Visited Public Land Mobile Network (VPLMN) (Paragraph  0147-0149  See Fig. 1 UE User Equipment VoLTE Voice Over LTE VPLMN Visited Public Land Mobile Network (sometimes called VPMN) );
 determine whether a recipient call number associated with the VoLTE call request includes a country code (Paragraph 0052, 0053, 0228 A home network and a roaming network may generally be assigned different country codes, and/or may be associated to different countries. A mid-call handover may generally pertain to a handover while a call is ongoing or in progress and/or a VoLTE connection, e.g. to a counterpart UE is maintained. ); 
determine an alert score associated with the adjusted recipient call number (Paragraph 0228, 0234 The proposed SIP handover parameter may be set differently based on which country the UE is located in at the time of the registration); and in response to the alert score being less than a predetermined alert threshold (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with. Otherwise the call is terminated, at least insofar as it is attempting to connect through the visited network), transmit the adjusted recipient call number to the TAS, the TAS to establish a VoLTE call associated with the VoLTE call request using the adjusted recipient call number (Paragraph 0220, 0228 the UE is permitted to place or receive new calls in the roaming network, although not permitted to perform mid-call handover from VoWiFi to VoLTE, the TAS may also play an announcement or send a written message to the affected UE ).
However Zetterlund does not explicitly disclose in response to the recipient call number lacking the country code, determine the country code for the recipient call number modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number
Chang discloses in response to the recipient call number lacking the country code, determine the country code for the recipient call number 
modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0047, 0062  the communication device may be programmed to automatically detect whether a country code for the called number has been specified or entered. The country code is required, the country code field 824 may include a drop-down menu option for selecting a different country code. Once the dialed number and associated country code are confirmed, the selected country code information is stored with the dialed number so that, on any subsequent call to this number, the dialing sequence will automatically include the stored country code in the dialing sequence without requiring confirmation of the country code. Therefore, convenient operation is provided since the user may quickly and efficiently place international calls without manually entering the required country code at each call. The call window 822 may also include a "Call" button 826 which may be touched or activated to place the call to the dialed number...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number as taught by Chang for reliability, to ensure that a called number field and a country code field which is automatically populated with required country code information for a called number according to user calling preferences.. (See Chang Paragraph 0062).

As per Claim 2 Zetterlund-Chang teaches the system of claim 1, However Zetterlund does not explicitly disclose wherein the one or more modules are further executable by the one or more processors to: retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval, and wherein, to determine the country code is based at least in part on an analysis of the recipient call number relative to the set of historical communication records.
Chang discloses wherein the one or more modules are further executable by the one or more processors to: retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval, and wherein, to determine the country code is based at least in part on an analysis of the recipient call number relative to the set of historical communication records (Paragraph 0004 0006 0016, 0025 call assist features (such as a contact list, call history, etc.), a first softphone user interface functionality for providing a unified view to display a list of recent phone call records and a list of recent phone call records and contacts that match a contact result search entered on the search keypad.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include historical communication records as taught by Chang for flexablity, to ensure that a list of contact search results, including the contact name (e.g., Mr. Tong Wang) corresponding to the entire phone number... (See Chang Paragraph 0025).

As per Claim 4 Zetterlund-Chang teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve a number plan registry associated with an HPLMN of the subscriber device (Paragraph 0172-0175  The A-Party can connect via its HPLMN 30 to the UE of another user, referred to as a B-Party 5, via IPX as illustrated, or TDM. IMS Voice is supported both by the VPLMN 20 and the HPLMN 30. Subject to a permissive roaming agreement being in place, the HPLMN and VPLMN are able to exchange information and agree via the IPX to VoLTE roaming using S8HR, taking into account local regulatory requirements in the VPLMN.); and analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA (Paragraph ). 

As per Claim 5 Zetterlund-Chang teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: determine that the recipient call number corresponds to a first recipient device within an HPLMN of the subscriber device and a second recipient device within the VPLMN (Paragraph0172-0175 the HPLMN and VPLMN are able to exchange information and agree via the IPX to VoLTE roaming using S8HR, taking into account local regulatory requirements in the VPLMN. ); and infer a likelihood that the recipient call number is associated with one of the VPLMN or the HPLMN based at least in part on the set of historical communication records conducted via the subscriber account, and wherein, to determine the country code is based at least in part on an inference that the recipient call number is associated with one of the VPLMN or the HPLMN (Paragraph 0228 When the UE is connected to LTE, the MCC is in the cell-ID, more specifically in the SIP PANI header. When the UE is connected to WiFi, the MCC can be found in the SIP CNI header, or alternatively the country can be found by a country code set by the UE in the SIP PANI header. The proposed SIP handover parameter can also be set differently based on which visited mobile network the UE is connected to, so may include the MNC of that network as well as the MCC of the visited country.  ).
However Zetterlund does not explicitly disclose retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval;
Chang discloses retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval; (Paragraph 0004 0006 0016, 0025 call assist features (such as a contact list, call history, etc.), a first softphone user interface functionality for providing a unified view to display a list of recent phone call records and a list of recent phone call records and contacts that match a contact result search entered on the search keypad.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include historical communication records as taught by Chang for flexibility, to ensure that a list of contact search results, including the contact name (e.g., Mr. Tong Wang) corresponding to the entire phone number... (See Chang Paragraph 0025).

As per Claim 6 Zetterlund-Chang teaches the The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve one or more alert parameters that identify an at-risk VoLTE communication, the at-risk VoLTE communication corresponding to a fraudulent VoLTE communication or a cost-prohibitive VoLTE communication; and analyze the VoLTE call request using the adjusted recipient call number at the VPLMN, based at least in part on the one or more alert parameters, and wherein, to determine the alert score for the adjusted recipient call number is based at least in part on an analysis of initiating the VoLTE call request (Paragraph 0150, 0231 The action of allowing or not allowing a handover can also be made visible in the related charging information as displayed on a display or printed in hard copy on paper or another physical substrate, for example as an invoice. ).

As per Claim 7 Zetterlund-Chang teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve, from a data store, a list of impermissible call numbers that are associated with at least one of an HPLMN of the subscriber device or the VPLMN, and wherein to determine the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator).
However Zetterlund does not explicitly disclose retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval;
Chang discloses retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval; (Paragraph 0004 0006 0016, 0025 call assist features (such as a contact list, call history, etc.), a first softphone user interface functionality for providing a unified view to display a list of recent phone call records and a list of recent phone call records and contacts that match a contact result search entered on the search keypad.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include historical communication records as taught by Chang for flexibility, to ensure that a list of contact search results, including the contact name (e.g., Mr. Tong Wang) corresponding to the entire phone number... (See Chang Paragraph 0025).

As per Claim 9 Zetterlund-Chang teaches the system of claim 1, wherein the predetermined alert threshold is a first predetermined alert threshold, and wherein one or more modules are further executable by the one or more processors to: determine that the alert score is greater than or equal to a second predetermined alert threshold, the second predetermined alert threshold being greater than the first predetermined alert threshold; and transmit an indication to the TAS to terminate the VoLTE call (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with. Otherwise the call is terminated, at least insofar as it is attempting to connect through the visited network).
However Zetterlund does not explicitly disclose in response to the recipient call number lacking the country code, determine the country code for the recipient call number modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number
Chang discloses in response to the recipient call number lacking the country code, determine the country code for the recipient call number 
modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0047, 0062  the communication device may be programmed to automatically detect whether a country code for the called number has been specified or entered. The country code is required, the country code field 824 may include a drop-down menu option for selecting a different country code. Once the dialed number and associated country code are confirmed, the selected country code information is stored with the dialed number so that, on any subsequent call to this number, the dialing sequence will automatically include the stored country code in the dialing sequence without requiring confirmation of the country code. Therefore, convenient operation is provided since the user may quickly and efficiently place international calls without manually entering the required country code at each call. The call window 822 may also include a "Call" button 826 which may be touched or activated to place the call to the dialed number...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number as taught by Chang for reliability, to ensure that a called number field and a country code field which is automatically populated with required country code information for a called number according to user calling preferences.. (See Chang Paragraph 0062).


As per Claim 10 Zetterlund-Chang teaches the system of claim 1, wherein the predetermined alert threshold is a first predetermined threshold, and wherein one or more modules are further executable by the one or more processors to: determine that the alert score is greater than the first predetermined threshold and less than a second predetermined threshold; and generate computer-executable instructions for delivery to the subscriber device, the computer-executable instructions to cause the subscriber device to present an alert notification and selectable options to terminate the VoLTE call request or proceed with the VoLTE call request (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with. Otherwise the call is terminated, at least insofar as it is attempting to connect through the visited network).
However Zetterlund does not explicitly disclose in response to the recipient call number lacking the country code, determine the country code for the recipient call number modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number
Chang discloses in response to the recipient call number lacking the country code, determine the country code for the recipient call number 
modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0047, 0062  the communication device may be programmed to automatically detect whether a country code for the called number has been specified or entered. The country code is required, the country code field 824 may include a drop-down menu option for selecting a different country code. Once the dialed number and associated country code are confirmed, the selected country code information is stored with the dialed number so that, on any subsequent call to this number, the dialing sequence will automatically include the stored country code in the dialing sequence without requiring confirmation of the country code. Therefore, convenient operation is provided since the user may quickly and efficiently place international calls without manually entering the required country code at each call. The call window 822 may also include a "Call" button 826 which may be touched or activated to place the call to the dialed number...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number as taught by Chang for reliability, to ensure that a called number field and a country code field which is automatically populated with required country code information for a called number according to user calling preferences.. (See Chang Paragraph 0062).


As per Claim 11 Zetterlund teaches a computer-implemented method, comprising: 
under control of one or more processors (Paragraph 0054 Processor );
 receiving, from a TAS (Paragraph 0077, 0220 A telephony application server (TAS) is a server which is brought into or notified of a call by the network in order to provide call features or other behaviour), a VoLTE call request initiated by a subscriber device ata VPLMN (Paragraph  0147-0149  See Fig. 1 UE User Equipment VoLTE Voice Over LTE VPLMN Visited Public Land Mobile Network (sometimes called VPMN) );
determining an alert score for the adjusted recipient call number (Paragraph 0228, 0234 The proposed SIP handover parameter may be set differently based on which country the UE is located in at the time of the registration), the alert score being associated with a likelihood that the VoLTE call request is associated with a fraudulent VoLTE communication or a cost-prohibitive VoLTE communication (Paragraph 0006-0008 the UE uses macro cell radio access such as VoLTE when abroad, network resources will be used in a visited network and roaming charges may apply. There are several existing subscriber level services in VoLTE networks designed to restrict roaming and avoid bill shock, but those services operate at the time of call setup only and will thus not be executed at mid-call handover from VoWiFi to VoLTE); and
 in response to the alert score being less than a predetermined alert threshold (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with. Otherwise the call is terminated, at least insofar as it is attempting to connect through the visited network), transmitting the adjusted recipient call number to the TAS(Paragraph 0220, 0228 the UE is permitted to place or receive new calls in the roaming network, although not permitted to perform mid-call handover from VoWiFi to VoLTE, the TAS may also play an announcement or send a written message to the affected UE ).
However Zetterlund does not explicitly disclose in response to the recipient call number lacking the country code, determine the country code for the recipient call number modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number
Chang discloses in response to the recipient call number lacking the country code, determine the country code for the recipient call number 
modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0047, 0062  the communication device may be programmed to automatically detect whether a country code for the called number has been specified or entered. The country code is required, the country code field 824 may include a drop-down menu option for selecting a different country code. Once the dialed number and associated country code are confirmed, the selected country code information is stored with the dialed number so that, on any subsequent call to this number, the dialing sequence will automatically include the stored country code in the dialing sequence without requiring confirmation of the country code. Therefore, convenient operation is provided since the user may quickly and efficiently place international calls without manually entering the required country code at each call. The call window 822 may also include a "Call" button 826 which may be touched or activated to place the call to the dialed number...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number as taught by Chang for reliability, to ensure that a called number field and a country code field which is automatically populated with required country code information for a called number according to user calling preferences.. (See Chang Paragraph 0062).

As per Claim 13 Zetterlund-Chang teaches the computer-implemented method of claim 11, However Zetterlund does not explicitly disclose further comprising: retrieving, from a data store, a subscriber account associated with the subscriber device, the subscriber account including a set of historical communication records conducted by at least the subscriber device, and wherein, determining the country code is further based at least in part on an analysis of the recipient call number relative to the set of historical communication records.
Chang discloses further comprising: retrieving, from a data store, a subscriber account associated with the subscriber device, the subscriber account including a set of historical communication records conducted by at least the subscriber device, and wherein, determining the country code is further based at least in part on an analysis of the recipient call number relative to the set of historical communication records (Paragraph 0004 0006 0016, 0025 call assist features (such as a contact list, call history, etc.), a first softphone user interface functionality for providing a unified view to display a list of recent phone call records and a list of recent phone call records and contacts that match a contact result search entered on the search keypad.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include historical communication records as taught by Chang for flexibility, to ensure that a list of contact search results, including the contact name (e.g., Mr. Tong Wang) corresponding to the entire phone number... (See Chang Paragraph 0025).

As per Claim 14 Zetterlund-Chang teaches the computer-implemented method of claim 11, further comprising: retrieving a list of impermissible call numbers that is associated with the country code of the adjusted recipient call number; and wherein, determining the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator).
However Zetterlund  does not explicitly disclose retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval;
Chang discloses retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval; (Paragraph 0004 0006 0016, 0025 call assist features (such as a contact list, call history, etc.), a first softphone user interface functionality for providing a unified view to display a list of recent phone call records and a list of recent phone call records and contacts that match a contact result search entered on the search keypad.).
historical communication records as taught by Chang for flexablity, to ensure that a list of contact search results, including the contact name (e.g., Mr. Tong Wang) corresponding to the entire phone number (See Chang Paragraph 0025).

 
As per Claim 15 Zetterlund teaches the computer-implemented method of claim 11, further comprising: determining that the alert score is greater than or equal to the predetermined alert threshold: and transmitting an indication to the TAS to terminate the VoLTE call request (Paragraph 0181 then the processor can use its processing circuitry to initiate a request to register the call on the HPLMN 30 by messaging the relevant charging system network entities, such as the OCS 37 and CDF 38. If non-compliance is determined, the processor causes the call to be terminated. ).

As per Claim 16 Zetterlund-Chang teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the or more processors to perform acts comprising: 
receiving, from a TAS (Paragraph 0077, 0220 A telephony application server (TAS) is a server which is brought into or notified of a call by the network in order to provide call features or other behaviour), a VoLTE call request initiated by a subscriber device at a VPLMN (Paragraph  0147-0149  See Fig. 1 UE User Equipment VoLTE Voice Over LTE VPLMN Visited Public Land Mobile Network (sometimes called VPMN) ); 
determining that a recipient call number associated with the VoLTE call request lacks a country code(Paragraph 0052, 0053, 0228 A home network and a roaming network may generally be assigned different country codes, and/or may be associated to different countries. A mid-call handover may generally pertain to a handover while a call is ongoing or in progress and/or a VoLTE connection, e.g. to a counterpart UE is maintained); 
retrieving, from a data store, a number plan registry associated with the VPLMN and an HPLMN of the subscriber device (Paragraph 0172-0175 );
 determining a country code for the recipient call number, based at least in part on an analysis of the number plan registry; 
modifying the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number, determining an alert score for the recipient call number(Paragraph 0228, 0234 The proposed SIP handover parameter may be set differently based on which country the UE is located in at the time of the registration); and
 in response to the alert score being less than a predetermined alert threshold(Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with. Otherwise the call is terminated, at least insofar as it is attempting to connect through the visited network), transmitting the adjusted recipient call number to the TAS (Paragraph 0220, 0228 the UE is permitted to place or receive new calls in the roaming network, although not permitted to perform mid-call handover from VoWiFi to VoLTE, the TAS may also play an announcement or send a written message to the affected UE ).
However Zetterlund does not explicitly disclose in response to the recipient call number lacking the country code, determine the country code for the recipient call number modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number
Chang discloses in response to the recipient call number lacking the country code, determine the country code for the recipient call number 
modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number (Paragraph 0047, 0062  the communication device may be programmed to automatically detect whether a country code for the called number has been specified or entered. The country code is required, the country code field 824 may include a drop-down menu option for selecting a different country code. Once the dialed number and associated country code are confirmed, the selected country code information is stored with the dialed number so that, on any subsequent call to this number, the dialing sequence will automatically include the stored country code in the dialing sequence without requiring confirmation of the country code. Therefore, convenient operation is provided since the user may quickly and efficiently place international calls without manually entering the required country code at each call. The call window 822 may also include a "Call" button 826 which may be touched or activated to place the call to the dialed number...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund to include modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number as taught by Chang for reliability, to ensure that a called number field and a country code field which is automatically populated with required country code information for a called number according to user calling preferences.. (See Chang Paragraph 0062).


As per Claim 17 Zetterlund-Chang teaches the one or more non-transitory computer-readable media of claim 16, further comprising: determining that the recipient call number corresponds to a first recipient device in a first telecommunication network and a second recipient device in a second telecommunication network that is different from the first telecommunications network, the first telecommunication network and the second telecommunication network corresponding to one of the HPLMN, a first VPLMN or a second VPLMN (Paragraph 0179- 0181 various different network entities of the HPLMN are suitable candidates for assuming the role of policing the UE's ability to handover WiFi calls to LTE when connected to a VPLMN. The network entity has memory 301. The memory 301 has: a portion 301a for storing an inter-operator policy governing roaming rights between the HPLMN and VPLMNs (I-O POLICY); a portion 301b for storing a subscription policy governing roaming rights in VPLMNs, the subscription policy (SUB POLICY) being specific to a user with an account with the HPLMN; and a portion 301c for storing the pre-registered UE-specific handover parameter(s) (HO PARAMETER)); retrieving, from the data store, a subscriber account profile associated with the subscriber device, the subscriber account profile including a set of historical communication records conducted over a predetermined time interval; and analyzing the subscriber account profile to determine whether the recipient call number corresponds to the first recipient device or the second recipient device, and wherein, determining the country code is further based at least in part on analyzing the subscriber account profile (Paragraph 0150, 0231 The action of allowing or not allowing a handover can also be made visible in the related charging information as displayed on a display or printed in hard copy on paper or another physical substrate, for example as an invoice. )..

As per Claim 18 Zetterlund-Chang teaches the one or more non-transitory computer-readable media of claim 16, wherein the predetermined alert threshold is a first predetermined alert threshold and further comprising: determining that the alert score is greater than or equal to the first predetermined alert threshold and less than a second predetermined alert threshold; and generating computer-executabie instructions for delivery to the subscriber device, the computer-executable instructions to cause the (Paragraph 0150, 0228, 0231 the handover being made in response to charging information (i.e., enough money in the account), when mid-call handover to VoLTE on a visited network is desired, and also permitted by its UE policy, the UE sends a request containing a call-specific user identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with. Otherwise the call is terminated, at least insofar as it is attempting to connect through the visited network).

As per Claim 19 Zetterlund-Chang teaches the one or more non-transitory computer-readable media of claim 16, wherein the alert score is associated with a cost-prohibitive VoLTE communication, and wherein, the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request (Paragraph 0150, 0231 The action of allowing or not allowing a handover can also be made visible in the related charging information as displayed on a display or printed in hard copy on paper or another physical substrate, for example as an invoice).

As per Claim 20 Zetterlund-Chang teaches the one or more non-transitory computer-readable media of claim 16, wherein the VPLMN is a first VPLMN, and wherein the adjusted recipient call number is associated with a second VPLMN that is different from (Paragraph 0228, 0234 The proposed SIP handover parameter may be set differently based on which country the UE is located in at the time of the registration).

Claims 3, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zetterlund et al. (USP: 2021/0136633), in view of Chang (USP: 2016/0165032) and in further view of Naranjo et al. (USP:2003/0076816). 

As per Claim 3 Zetterlund-Chang teaches the system of claim 1, However Zetterlund-Chang does not explicitly disclose wherein the one or more modules are further executable by the one or more processors to: retrieve a number plan registry associated with a Home Public Land Mobile Network (HPLMN) of the subscriber device; and analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA.
Naranjo discloses wherein the one or more modules are further executable by the one or more processors to: retrieve a number plan registry associated with a Home Public Land Mobile Network (HPLMN) of the subscriber device; and analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and wherein, to determine the country code is based at least in part on one of the NDC or the NPA (Paragraph 0062 Companies that provide rate tables commercially are generally capable of automatically updating the national dialing plan information on a frequent (monthly) basis. New local prefixes, NPA splits and overlays, new Caribbean NPAs are all adjusted automatically in the PBX. This relieves the PBX service company and the administrator of the burden of trying to manually update the information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund-Chang to include a national destination code (NDC) or a number planning area (NPA) as taught by Naranjo for reliability, to ensure that the factor that must be considered in addition to the per second cost is the measurement increment.. (See Naranjo Paragraph 0062).


As per Claim 8 Zetterlund-Chang teaches the system of claim 1, However Zetterlund-Chang does not explicitly disclose wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request (Paragraph 0052, 0053 A home network and a roaming network may generally be assigned different country codes, and/or may be associated to different countries.  A mid-call handover may generally pertain to a handover while a call is ongoing or in progress and/or a VoLTE connection, e.g. to a counterpart UE is maintained. ).
Naranjo discloses wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request (Paragraph 0032-0033 The least cost route is determined as indicated by block 208 and the call is routed as indicated by block 209. The route is determined by the class of the call and the profile of the user that made the call. For example, if a user usually makes very short calls to a particular dialed number, a route may be selected which measures calls in short increments, even though the cost per increment may be higher than other routes. On the other hand if a user usually makes long calls, a route with a low cost per increment will be selected even though the length of the increments may be longer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund-Chang to include a unit cost per increment as taught by Naranjo for reliability, to ensure that the factor that must be considered in addition to the per second cost is the measurement increment.. (See Naranjo Paragraph 0033).

As per Claim 12 Zetterlund-Chang teaches the computer-implemented method of claim 11, However Zetterlund-Chang does not explicitly disclose further comprising: retrieving, from a data store, a number plan registry associated with at least one of an HPLMN of the subscriber device or the VPLMN (Paragraph 0172-0175  The A-Party can connect via its HPLMN 30 to the UE of another user, referred to as a B-Party 5, via IPX as illustrated, or TDM. IMS Voice is supported both by the VPLMN 20 and the HPLMN 30. Subject to a permissive roaming agreement being in place, the HPLMN and VPLMN are able to exchange information and agree via the IPX to VoLTE roaming using S8HR, taking into account local regulatory requirements in the VPLMN.), and 
Naranjo discloses wherein analyzing the recipient call number further includes comparing the recipient call number with at least one of an NDC or an NPA stored within the number plan registry (Paragraph 0032-0033 The least cost route is determined as indicated by block 208 and the call is routed as indicated by block 209. The route is determined by the class of the call and the profile of the user that made the call. For example, if a user usually makes very short calls to a particular dialed number, a route may be selected which measures calls in short increments, even though the cost per increment may be higher than other routes. On the other hand if a user usually makes long calls, a route with a low cost per increment will be selected even though the length of the increments may be longer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zetterlund-Chang to include a unit cost per increment as taught by Naranjo for reliability, to ensure that the factor that must be considered in addition to the per second cost is the measurement increment.. (See Naranjo Paragraph 0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468